Exhibit 10.1

 

AMENDMENT NO. 1

 

TO NOVEMBER SECURITIES PURCHASE AGREEMENT

 

AND CONVERTIBLE NOTES

 

This Amendment No. 1 to November Securities Purchase Agreement and Convertible
Notes (this “Amendment”) is entered into as of June 1, 2018, by and between
Helios and Matheson Analytics Inc., a Delaware corporation (the “Company”), and
the investor signatory hereto (the “Holder”), with reference to the following:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of November 6, 2017, by and among the Company and the Buyers signatory
thereto (the “November Securities Purchase Agreement”), the Company issued to
the Buyers, (i) senior bridge convertible notes, in the aggregate original
principal amount of $5 million, convertible into shares of Common Stock, in
accordance with the terms thereof and (ii) senior secured bridge convertible
notes, in the aggregate original principal amount of $95 million, convertible
into shares of Common Stock, in accordance with the terms thereof (together, the
“November Notes”).

 

B. The Company and the Holder desire to amend the November Securities Purchase
Agreement and the November Notes and provide for certain waivers thereunder, as
provided in this Amendment.

 

C. The Holder, alone, constitutes the Required Holders as of the date of this
Amendment.

 

D. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to them in the November Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Amendment to Section 4(l) of the November Securities Purchase Agreement;
Waiver. The amount “200%” set forth in Section 4(l) of the November Securities
Purchase Agreement is hereby amended to be “110%” (equal to 203,814,886 shares
of Common Stock (subject to proportionate adjustment for any stock split,
dividend, stock combination, recapitalization or other similar transaction) as
of the date of this Amendment), until the earlier of the Stockholder Approval
Date (as defined in the Securities Purchase Agreement, dated as of January 11,
2018, between the Company and the Holder, as amended (the “January SPA”)) or the
Stockholder Meeting Deadline (as defined in the January SPA), after which the
number “110%” therein shall be amended to be “200%” automatically and without
any further action by the parties to this Amendment required. The Holder hereby
waives any Event of Default (as defined in the November Notes) that may have
arisen on or prior to the date of this Amendment solely as a result of the
Company failing to reserve the Required Reserve Amount (as in effect prior to
this Amendment). The foregoing waiver shall not apply to any Event of Default
occurring after the date of this Amendment.

 



 

 

 

2. Amendment to Section 11(a) of November Notes; Waiver. The amount “200%” set
forth in Section 11(a) of the November Notes is hereby amended to be “110%”
(equal to 203,814,886 shares of Common Stock (subject to proportionate
adjustment for any stock split, dividend, stock combination, recapitalization or
other similar transaction) as of the date of this Amendment), until the earlier
of the Stockholder Approval Date (as defined in the January SPA) or the
Stockholder Meeting Deadline (as defined in the January SPA), after which the
number “110%” therein shall be amended to be “200%” automatically and without
any further action by the parties to this Amendment required. The Holder hereby
waives any Event of Default (as defined in the November Notes) that may have
arisen on or prior to the date of this Amendment solely as a result of the
Company failing to reserve the Required Reserve Amount (as in effect prior to
this Amendment). The foregoing waiver shall not apply to any Event of Default
occurring after the date of this Amendment.

 

3. Transfer Agent Instructions. The Company and the Holder hereby agree that the
Irrevocable Transfer Agent Instructions shall be supplemented with a letter
substantially in the form attached hereto as Exhibit A, which the Company shall
execute and deliver to its transfer agent no later than the Business Day
immediately following the date of this Amendment.

 

4. Current Issued and Outstanding and Reserved Shares. The Company hereby
represents and warrants to the Holder that, (a) as of the date of this
Amendment, the Company has 500,000,000 shares of Common Stock authorized, (ii)
as of May 30, 2018, the Company had 153,927,839 shares of Common Stock issued
and outstanding and an aggregate of 277,363,962 shares of Common Stock reserved
for issuance pursuant to outstanding securities that are convertible into or
exercisable for Common Stock and other obligations of the Company, after giving
effect to this Amendment and Amendment No. 2 to the Securities Purchase
Agreement, dated January 11, 2018, between the Company and the buyers signatory
thereto, and the convertible notes issued pursuant thereto.

 

5. Ratifications. Except as otherwise expressly provided herein, the November
Securities Purchase Agreement and the November Notes are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects.

 

6. Miscellaneous Provisions. Section 9 of the November Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

7. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Amendment, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Securities
Exchange Act, as amended (the “1934 Act”), and attaching this Amendment, to the
extent it is required to be filed under the 1934 Act, as an exhibit to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
this Amendment or as otherwise disclosed in the 8-K Filing, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Holder or any of their affiliates, on the other hand, shall terminate.

 

[The remainder of the page is intentionally left blank]

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have executed this
Amendment as of the date set forth on the first page of this Amendment.

 



 

COMPANY:

        HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Theodore Farnsworth  
  Name: Theodore Farnsworth     Title:   Chief Executive Officer

 



 3 

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have executed this
Amendment as of the date set forth on the first page of this Amendment.

 



 

HOLDER:

        HUDSON BAY MASTER FUND LTD         By: Hudson Bay Capital Management LP,
its investment manager         By: /s/ George Antonopoulos     Name: George
Antonopoulos     Title:   Authorized Signatory

 



 

 

 

Exhibit A

 

[ex10-2_001.jpg]

 

Transfer Agent Instructions

 

June 1, 2018

 

Computershare Trust Company, N.A.

462 South Fourth Street

Louisville, KY 40202

 

Re:Increase of Reserve Shares

 

Ladies and Gentlemen:

 

This instruction letter is delivered by Helios and Matheson Analytics Inc., a
Delaware corporation (the “Company”), in connection with the shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), issuable
upon the conversion of (i) senior bridge convertible notes in the aggregate
principal amount of $5,000,000 (the “Series A Notes”); and (ii) senior secured
bridge convertible notes in the aggregate principal amount of $95,000,000 (the
“Series B Notes,” and together with the Series A Notes, the “Notes”). The
Company delivered an instruction letter on November 7, 2017 to reserve
20,000,000 shares of Common Stock (the “Reserve Shares”) for issuance upon
conversion of the Notes by the holders (the “November 7, 2017 Letter”). A copy
of the November 7, 2017 Letter is attached hereto. The account number for the
reserve established pursuant to the November 7, 2017 Letter is “R60”.

 

On May 30, 2018, the Company delivered an instruction letter to increase the
amount of the Reserve Shares to 179,953,791 shares of Common Stock, effective
immediately.

 

This letter constitutes a written instruction by the Company to further increase
the amount of the Reserve Shares to a total of 203,814,886 shares of Common
Stock, effective immediately.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Company has caused these Transfer Agent Instructions to
be duly executed and delivered as of the date set forth above.

 



  COMPANY:         HELIOS AND MATHESON ANALYTICS INC.         By:       Stuart
Benson     Chief Financial Officer

 

 

 



 

